DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Regarding Claim Amendment
The claim amendment submitted on December 20, 2019 has been entered.  Claim 15 has been cancelled.  Claims 1-14 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detecting processor”, “identifying processor”, “transforming processor”, “composing processor” in claim 1; “edge detecting processor”, “distance image construction processor” in claim 10; “data set acquisition device”, “image construction processor” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20170316565 to Leahy et al. (hereinafter referred to as “Leahy”).
As to claim 1, Leahy discloses an ophthalmological device comprising:
	a memory that stores a plurality of angiograms acquired by applying optical coherence tomography to a fundus of a subject's eye ([0051]; [0046]);
	a detecting processor ([0048]; [0050]) configured to detect a feature point from each of the plurality of angiograms ([0037]);
	an identifying processor ([0048]; [0050]) configured to identify a plurality of feature point groups from among a plurality of feature points detected from the plurality of angiograms 
	a transforming processor ([0048]; [0050]) configured to transform at least part of the plurality of angiograms based on the plurality of feature point groups identified by the identifying processor ([0037]); and
	a composing processor ([0048]; [0050]) configured to compose two or more angiograms of the plurality of angiograms at least part of which has been transformed by the transforming processor, based on the plurality of feature point groups ([0037]; Fig.8).
As to claim 2, Leahy discloses the ophthalmological device of claim 1, wherein the transforming processor transforms at least one of a first angiogram and a second angiogram of the plurality of angiograms that include feature points belonging to a predetermined number or more of common feature point groups, to perform position matching between a feature point included in the first angiogram and a feature point included in the second angiogram ([0037]).
As to claim 9, Leahy discloses the ophthalmological device claim 1, wherein the composing processor composes the two or more angiograms by projecting the two or more angiograms onto a predetermined spherical surface ([0007]; [0036]).
As to claim 11, Leahy discloses the ophthalmological device of claim 1, wherein
	the memory stores relative position information that represents a relative position between the plurality of angiograms ([0037], the distance between matched feature points of the angiograms implies information regarding the position between the angiograms), and
	at least one of the detecting processor, the identifying processor, the transforming processor, and the composing processor performs a process based on the relative position information ([0037], i.e., registration).

As to claim 12, Leahy disclose the ophthalmological device of any one of claim l, further comprising:
	a data set acquisition device configured to acquire a three dimensional data set by applying optical coherence tomography to the fundus ([0046]); and
	an image constructing processor configured to construct an angiogram based on the three dimensional data set acquired by the data set acquisition device, wherein the memory stores the angiogram constructed by the image constructing processor ([0006]; [0038]; [0051]).
As to claim 13, Leahy discloses a method of processing an ophthalmological image, the method comprising:
	storing a plurality of angiograms acquired by applying optical coherence tomography to a fundus of a subject's eye ([0051]; [0046]);
	detecting a feature point from each of the plurality of angiograms ([0037]); 
	identifying a plurality of feature point groups from among a plurality of feature points detected from the plurality of angiograms, each of the plurality of feature point groups corresponding to a same site of the fundus ([0037]);
	transforming at least part of the plurality of angiograms based on the plurality of feature point groups identified ([0037]); and
	composing two or more angiograms of the plurality of angiograms at least part of which has been transformed, based on the plurality of feature point groups ([0037]; Fig.8).
As to claim 14, Leahy discloses a computer-readable non-transitory storage medium storing a program configured to cause a computer to perform the method of processing an ophthalmological image of claim 13 ([0048]; [0050]-[0051]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy in combination with U.S. Patent 8,879,813 to Solanki et al. (hereinafter referred to as “Solanki”).
As to claim 3, Leahy discloses the ophthalmological device of claim 2, but does not disclose wherein in the event that both the first angiogram and the second angiogram include feature points belonging to eight or more common feature point groups, the transforming processor performs a homography transformation based on eight or more feature points included in the first angiogram and eight or more feature points included in the second angiogram.  
As to claim 4, Leahy discloses the ophthalmological device of claim 2, but does not disclose wherein in the event that both the first angiogram and the second angiogram include only feature points belonging to seven or less  common feature point groups, the transforming processor performs a coordinate transformation different from a homography transformation based on seven or less feature points included in the first angiogram and seven or less feature points included in the second angiogram.  However, this is well known in the art.  For example, Solanki discloses performing a quadratic model transformation (column 31, lines 41-57).  Since the quadratic model transformation can advantageously handle higher order transformations (Solanki: column 31, lines 41-42), it would have been obvious to one of ordinary skill in the art to modify Leahy’s invention utilizing Solanki’s methodology.  While Solanki is silent with regard to the number of common feature point groups, the specific number is considered arbitrary; a designer would decide the number of common feature point groups based on application. 
As to claim 5, Leahy discloses the ophthalmological device of claim 4, but does not disclose wherein in the event that both the first angiogram and the second angiogram include feature points belonging to six or more common feature point groups, the transforming processor 
As to claim 7, Leahy discloses the ophthalmological device claim 2, but does not disclose wherein the transforming processor performs a transformation of the second angiogram on the basis of the first angiogram at least once and a transformation of the first angiogram on the basis of the second angiogram at least once.  However, this is well known in the art.  For example, Solanki teaches this (column 31, lines 6-21).  Since the homography transformation can advantageously handle rotation, scaling, translation, and shear (Solanki: column 31, lines 6-8), it would have been obvious to one of ordinary skill in the art to modify Leahy’s invention utilizing Solanki’s methodology.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leahy in combination with U.S. Patent Application Publication 20100149183 to Loewke et al. (hereinafter referred to as “Loewke”).

As to claim 8, Leahy discloses the ophthalmological device claim 1, but does not disclose wherein the composing processor composes the two or more angiograms by projecting the two or more angiograms onto a predetermined cylindrical surface.  However, this is well known as evidenced by Loewke ([0062]).  Loewke’s methodology is relevant to optical coherence tomography ([0046]), and would provide improved resulting imagery, depending on the object curvature.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Leahy’s invention according to Loewke.  

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665